Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 December 2021 has been entered.

Claims 9, 13, 17-19, and 21 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13-14, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 9, 17, 18 and 19 recites “calculate a value obtained by second-order differentiation of a charging current in pulse charging” and “control at least a part of a current in a pulse charging current section…”. Applicant points to figure 6 and paragraph 0097 of the specification for support.  However, a review of these sections of the specification simply states “the present technology can also be applied to a pulse charging method for intermitting a charging current”.  Such a disclosure does not describe either a calculation or a control to be applied in configuring any type of circuitry beyond a mere statement. The specification supports the calculation to be performed only for a constant-current constant-voltage condition. All claims dependent are also rejected for the same.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13-14, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Ogihara in view of Wei et al., Vinassa et al. and Tsenter on claims 9, 13-14, and 17-23 is withdrawn, because independent claims 9 and 17-19 have been amended.
	

Claims 9, 13-14 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2016/0218544) in view of Kim (KR 0167207B1, machine translation), Vinassa et al. (WO 2015/049300, using US 2016/0245876 for translation and citation) and Tsenter (US 5900718).
Regarding claims 9 and 17-21, Ogihara discloses a battery device comprising a lithium ion secondary battery [0022] having a positive electrode, a negative electrode, and an electrolyte [0023] housed in an exterior body (107, 108; Fig 1) for an electricity storage device supplying electric power to an electronic apparatus (electric vehicle and onboard systems) connected to the battery device [0078], a converter (electric drive system 30) for converting electric power supplied from the battery into a driving force of a vehicle; and a control device for performing information processing on vehicle control on the basis of information on the battery 
Kim teaches a pulsating current attenuation device that applies a pulsating current during charging of a battery so that the current is attenuated to improve the lifespan and performance of the battery (Abstract; Fig 6) [0009, 0015-0016].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply a pulsating current that attenuates for the charger of Ogihara because Kim recognizes that the application of an attenuating pulsating current provides for improved lifespan and performance of the battery.
Vinassa teaches when a lithium battery is recharged, a deviation [0058] taking the form of an inflection (value obtained by differentiating a charge quantity by a second order differential) is observed during a charging of a charge current [0058-0059], the value calculated by second-order differentiation is observed in a period in which a charging current value attenuates from 100% at the time of start of the constant-voltage charging (first portion of curve having constant current charging) to 10% (phase of rapid decrease of the current going from 
Tsenter teaches a method of charging a rechargeable battery which includes the step of measuring an initial temperature (T1) of the battery, derive a temperature factor (variability in temperature) while measuring an open circuit voltage of the battery to indicate a need to adjust the charging current including calculations based on recognizing a transition point (change in sign) of a second order differential to indicate an onset of overcharge and switching over to a trickle charge (lower than an initial setting) (3:61-5:11).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply a method of measuring temperature and derive a temperature factor in measuring a circuit voltage and recognize a transition point based on a second order differential in the battery of Ogihara,  Kim,  and Vinassa because Tsenter recognize that such calculations mapped to a temperature factor provide the indications of an onset of an overcharge and allows for switching over to a trickle charge.
Tsenter also teaches the utilization of the rate of charge is dependent upon the amount of heat generated and adjusting the rate of charge so that heat consumed by the battery is near or equal to the heat produced by the battery (5:12-47) recognizing the rate of charge to be a result effective variable.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary and reduce the rate of charge (reduction of current in sections) based on the amount of heat generated by the battery of Ogihara, Kim and Vinassa because Tsenter recognizes the adjustment of the rate of charge as a result effective variable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Vinassa discloses a constant-current charging [0020], pulse charging, or step charging for performing charging by stepwise changing a current value of80SP363303WO00 a constant current is performed until a battery voltage reaches a set voltage value (limit value), and the constant-voltage charging is performed after the battery voltage reaches the set voltage value [0021].  
Regarding claim 14, Ogihara discloses the battery device according to claim 9, wherein the electrolyte of the lithium ion secondary battery is an electrolytic solution [0082, 0086].
Regarding claim 22, Ogihara discloses the battery device according to claim 9, wherein the lithium ion secondary battery further includes a separator [0023].  
Regarding claim 23, Ogihara discloses the battery device according to claim 22, wherein the electrolyte is at least between the positive electrode and the separator or between the negative electrode and the separator [0023, 0065, 0066].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Vinassa does not describe a value obtained by second-order differentiation of a charging current in pulse charging.

In response to Applicant’s arguments, please consider the following comments:
(a) While Vinassa does not explicitly recognize obtaining a second-order differentiation of a pulse charging current, the newly added reference of Kim recognizes the benefit of applying an 

	
	
Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727